98 F.3d 1346
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jack E. JONES, Plaintiff-Appellant,v.CITY OF PHOENIX, Donald Russell, Larry Parducci, Carl DeanErickson, Erl Julian, et al., Defendants-Appellees.
No. 95-35051.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted July 10, 1996.Decided Oct. 11, 1996.

1
Before:  GOODWIN and BRUNETTI, Circuit Judges, and KING,* District Judge.


2
MEMORANDUM**


3
The city of Phoenix, Oregon, fired Police Chief Jack E. Jones.  Jones brought suit against the city alleging due process violations, violations of his liberty interest, and various state law claims.  The district court dismissed the federal claims for failure to state a claim and declined to exercise supplemental jurisdiction over the state claims.  Jones appeals.


4
In order to state a claim under the due process clause, Jones must allege facts sufficient to show a property interest of which he has been deprived without due process of law.  Hyland v. Wonder, 972 F.2d 1129, 1140 (9th Cir.1992), cert. denied, 508 U.S. 908 (1993).  Jones did not have a property interest in continued employment because his contract allowed the city to terminate him "at any time for any reason."   Jones did not plead a property interest in receiving six months severance pay.  Thus Jones did not state a due process claim.


5
With respect to his liberty claim, Jones must allege a statement that is sufficiently stigmatizing to implicate the Fourteenth Amendment.  Matthews v. Harney County, Oregon, School Dist. No. 4, 819 F.2d 889, 891-92 (9th Cir.1987).  The mayor's statement, in response to a reporter's question about sexual harassment, that "the problems are too broad to be identified in that way," is not sufficiently stigmatizing.


6
AFFIRMED.



*
 Samuel P. King, Senior United States District Judge for the District of Hawaii sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3